                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA


   CLEAN PRO CARPET & UPHOLSTERY                                      CIVIL ACTION
   CARE, INC., ET AL.

   VERSUS                                                            NO. 20-1550


   UPPER PONTALBA OF OLD METAIRIE                                    SECTION: “G”
   CONDOMINIUM ASSOCIATION, INC.,
   ET AL.


                                         ORDER AND REASONS

       In this litigation, Plaintiffs Clean Pro Carpet & Upholstery Care, Inc. (“Clean Pro”) and

Southern Cat, Inc. (“Southern Cat”) (collectively, “Plaintiffs”) allege that they contracted with

the Upper Pontalba of Old Metairie Condominium Association, Inc. (“UPCA”) to fix

condominium buildings destroyed in a fire. 1 Plaintiffs claim that under the terms of the contract,

UPCA assigned to Clean Pro insurance proceeds UPCA received from its insurers, Indian Harbor

Insurance Company, QBE Specialty Insurance Company, Steadfast Insurance Company, General

Security Indemnity Company, United Specialty Insurance Company, Safety Specialty Insurance

Company, and Old Republic Union Insurance Company (collectively, “Insurance Company

Defendants”).2 Plaintiffs assert that, despite completing the work, they did not receive payment

under the terms of the contract from UPCA or from Insurance Company Defendants.3

       Plaintiffs brought claims against UPCA, Insurance Company Defendants, and the Third-




       1
           Rec. Doc. 1-4; Rec. Doc. 9.
       2
           Rec. Doc. 9 at 9.
       3
           Id. at 13–15.

                                                 1
Party Administrator, Cramer, Johnson, Wiggins and Associates, Inc.’s (“CJW”). 4 On February

18, 2021, the Court ordered Plaintiffs to arbitrate their claims against Insurance Company

Defendants and CJW, leaving Plaintiffs’ claims against UPCA as the sole claims in this Court.5

Pending before the Court is UPCA’s “Motion to Stay Claims Pending Arbitration.” 6 Clean Pro

opposes the motion. 7 Having considered the motion, the memoranda in support and in opposition,

the record, and the applicable law, the Court grants the motion.

                                               I. Background

       On February 3, 2020, Plaintiffs filed a petition in the 24th Judicial District Court for the

Parish of Jefferson, naming UPCA, Insurance Company Defendants, and CJW. 8 On May 28,

2020, Insurance Company Defendants and CJW removed the case to this Court. 9 On July 9, 2020,

Plaintiffs filed an amended complaint.10

       This matter arises from the alleged destruction of over thirty (30) condominiums at the

Upper Pontalba of Old Metairie Condominium buildings after a fire broke out on February 2,

2019. 11 After the fire, UPCA hired Clean Pro pursuant to a contract to provide restoration services




       4
         Rec. Doc. 9. Plaintiffs originally named over 50 individual unit owners as defendants as well, but those
       claims were later dismissed with prejudice on motion of Plaintiffs. Rec. Doc. 119; Rec. Doc. 121.
       5
           Rec. Doc. 116.
       6
           Rec. Doc. 130.
       7
           Rec. Doc. 135.
       8
           Rec. Doc. 1-4. See supra text accompanying note 4.
       9
           Rec. Doc. 1.
       10
            Rec. Doc. 9.
       11
            Id. at 8.

                                                       2
on the damaged buildings. 12 Under the contract, UPCA agreed to pay Clean Pro for its work and

to assign to Clean Pro proceeds UPCA received from its insurers, Insurance Company

Defendants. 13 Defendant CJW served as the Third-Party Administrator for Insurance Company

Defendants, processing claims related to the fire. 14 After being hired by UPCA, Clean Pro entered

into a subcontract agreement with Southern Cat. 15 Plaintiffs allege that they completed all

required work under the contract and submitted invoices according to the rates set out in the

contract. 16 Plaintiffs allege that UPCA has failed to pay Plaintiffs as required under the contract

and that Insurance Company Defendants have refused to pay Plaintiffs for a portion of the work

completed. 17

       In this suit, Plaintiffs bring claims for breach of contract against UPCA, breach of contract

and breach of duty of good faith claims handling against Insurance Company Defendants, and

negligence and bad faith claims handling against CJW. 18 Plaintiffs also claim that they are valid

lienholders and are entitled to institute and pursue all legal remedies against UPCA, including

enforcement of Plaintiffs’ Statements of Claim and Privilege, for the total unpaid amount of

$2,367,296.68, plus interest, costs, and attorneys’ fees.19

       On February 18, 2021, the Court ordered Plaintiffs to submit to arbitration with Insurance


       12
            Id.
       13
            Id. at 9.
       14
            Id. at 12.
       15
            Id.
       16
            Id. at 12–14.
       17
            Id. at 12–16.
       18
            Id. at 16–21.
       19
            Id. at 21.

                                                 3
Company Defendants and CJW pursuant to the arbitration provision contained in the insurance

policies Insurance Company Defendants issued to UPCA, under which UPCA then assigned

proceeds to Clean Pro. 20 On May 4, 2021, UPCA filed the instant motion, seeking to stay

Plaintiffs’ claims against UPCA pending the arbitration between Plaintiffs, Insurance Company

Defendants, and CJW. 21 On March 25, 2021, Clean Pro filed an opposition. 22 On June 1, 2021,

with leave of Court, UPCA filed a reply brief in further support of the motion to stay. 23

                                            II. Parties’ Arguments

A.      UPCA’s Arguments in Support of the Motion to Stay

        UPCA makes several arguments in favor of a stay. 24 First, UPCA contends that a stay is

mandatory under the Federal Arbitration Act (“FAA”) because Plaintiffs’ claims against UPCA

involve the same facts as those at issue in the arbitration between Plaintiffs, Insurance Company

Defendants, and CJW. 25 UPCA alleges that when deciding whether non-arbitrable claims must

be stayed pending ongoing arbitration, courts apply factors set forth by the Fifth Circuit in Waste

Management, Inc. v. Residuos Industriales Multiquim, S.A. de C.V., 26 including (i) whether the

same operative facts are at issue in the arbitration and the litigation, (ii) if the claims are inherently

inseparable, and (iii) if litigation will affect the arbitration.27 UPCA alleges that under these three


        20
             Rec. Doc. 116.
        21
             Rec. Doc. 130.
        22
             Rec. Doc. 135.
        23
             Rec. Doc. 139.
        24
             Rec. Doc. 130-1.
        25
             Id. at 3.
        26
             372 F.3d 339, 342 (5th Cir. 2004).
        27
             Rec. Doc. 130-1 at 4.

                                                      4
factors, a stay is necessary because the same facts are involved in the arbitration and the instant

litigation, the claims are inherently inseparable, and continuing with this matter would affect the

arbitration. 28

        Second, UPCA argues that even if a stay is not mandatory, this Court should exercise its

discretion to stay the claims against UPCA for purposes of judicial economy. 29 UPCA argues that

a discretionary stay is warranted because of the overlap between the arbitration claims and the

claims against UPCA. 30 UPCA also contends that the outcome of the arbitration may benefit the

parties to this litigation. 31

B.      Clean Pro’s Arguments in Opposition to the Motion to Stay

         In opposition, Clean Pro argues that it did not agree to arbitrate its claims against

UPCA. 32 Clean Pro cites the contract between UPCA and Clean Pro, which “provides that the

UPCA acknowledged that it is responsible for all amounts to be paid to Clean Pro and no lack of

insurance coverage or failure on the part of the UPCA to receive insurance proceeds will relieve

the UPCA of this responsibility.” 33 Thus, Clean Pro argues, UPCA is “contractually bound to

make payment to Clean Pro regardless of the outcome in [the] arbitration.” 34

        Clean Pro further contends that the FAA’s mandatory stay provision does not apply to

non-signatories to an arbitration agreement except in certain circumstances that do not apply to


        28
             Id. at 4–5.
        29
             Id. at 5–6.
        30
             Id. at 6–7.
        31
             Id.
        32
             Rec. Doc. 135 at 1.
        33
             Id. at 1–2.
        34
             Id. at 3.

                                                5
Plaintiffs’ claims against UPCA. 35 Instead, Clean Pro argues that Plaintiffs’ claims against UPCA

arise from the contract between Plaintiffs and UPCA, not out of the insurance policies which

contain the arbitration provision. 36 Accordingly, Clean Pro contends that “UPCA’s liability to

Clean Pro under the Contract does not derive from the Insurers’ or CJW’s conduct or liability

under the policy” and UPCA is not entitled to a stay of the present litigation. 37

        Clean Pro does concede that “it would prefer to recover the amounts due to it from the

Insurers,” not UPCA. 38 While Clean Pro argues that this litigation should nevertheless proceed,

Clean Pro asserts that it “is not opposed to extending the deadlines in this litigation so that the

arbitration is resolved before a trial on merits takes place in the litigation.” 39

C.      UPCA’s Arguments in Further Support of the Motion to Stay

        UPCA argues in reply that “the FAA’s mandatory stay provision can be invoked by non-

signatories” to an arbitration agreement. 40 UPCA re-asserts that a stay is warranted in this case

under the Waste Management factors, as the facts involved in arbitration and litigation are the

same, the claims are inseparable, and ongoing litigation will affect the arbitration. 41 UPCA argues

that it is irrelevant that Plaintiffs’ claims against UPCA arise under the contract between the two

parties and not the insurance policy containing the arbitration provision in this matter because

Clean Pro put “both contracts at issue in both proceedings by alleging that its contract with UPCA


        35
             Id.
        36
             Id. at 3–4.
        37
             Id. at 4.
        38
             Id.
        39
             Id.
        40
             Rec. Doc. 139 at 2.
        41
             Id. at 2–3.

                                                   6
assigned to Clean Pro the proceeds of any insurance coverage under UPCA’s insurance

contract.” 42

                                      III. Legal Standard & Analysis

        The Federal Arbitration Act was enacted in order to “allow[] a party to . . . an arbitration

agreement to petition any United States district court for an order directing that such arbitration

proceed in the manner provided for in such agreement.” 43 In Iberia Credit Bureau, Inc. v.

Cingular Wireless LLC, the United States Court of Appeals for the Fifth Circuit explained that

the FAA was “in large part motivated by the goal of eliminating the courts’ historic hostility to

arbitration agreements.” 44 The Fifth Circuit further explained that “Section 2 of the FAA puts

arbitration agreements on the same footing as other contracts.” 45 This means that, “as a matter of

federal law, arbitration agreements and clauses are to be enforced unless they are invalid under

principles of state law that govern all contracts.”46

        Under the FAA, there is a “strong federal policy in favor of enforcing arbitration

agreements.” 47 Section 3 of the FAA provides:

        If any suit or proceeding be brought in any of the courts of the United States upon
        any issue referable to arbitration . . . the court . . . shall on application of one of the
        parties stay the trial of the action until such arbitration has been had in accordance
        with the terms of the agreement. . . . 48

        42
             Id. at 4.
        43
          Volt Info. Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 474 (1989) (internal
        quotation marks omitted).
        44
             379 F.3d 159, 166 (5th Cir. 2004).
        45
             Id.
        46
             Id.

         Texaco Expl. & Prod. Co. v. AmClyde Engineered Prod. Co., 243 F.3d 906, 909 (5th Cir. 2001) (citing
        47

        Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 217 (1985)).
        48
             9 U.S.C. § 3.

                                                          7
“[I]f the issues in a case are within the reach of that [arbitration] agreement, the district court has

no discretion under section 3 to deny the stay.” 49

        Traditionally, federal courts applied the FAA only to parties to an arbitration agreement.50

However, Section 3 of the FAA provides parties not subject to an arbitration agreement with “the

right to ask the court for a mandatory stay of litigation, in favor of pending arbitration to which

they are not a party.” 51 A stay of non-arbitrable claims is appropriate in very limited

circumstances.52 The Fifth Circuit instructs courts to consider three factors in determining

whether to stay non-arbitrable claims: (i) whether the same operative facts are involved in the

litigation and arbitration; (ii) whether the claims are inseparable; and (iii) whether allowing

litigation to proceed would affect arbitration.53 “The question is not ultimately one of weighing

potential harm to the interests of the [parties not subject to arbitration], but of determining whether

proceeding with litigation will destroy the . . . right to a meaningful arbitration.” 54

        Applying these factors, the Court determines that a stay of Plaintiffs’ claims against

UPCA is warranted pending the ongoing arbitration between Plaintiffs, Insurance Company

Defendants, and CJW. Under the first Waste Management factor, Plaintiffs’ claims against

UPCA, Insurance Company Defendants, and CJW all arise out of the same event—the fire that



        49
          Texaco Expl. & Prod. Co., 243 F.3d at 909 (citing Hornbeck Offshore Corp. v. Coastal Carriers Corp.,
        981 F.2d 752, 754 (5th Cir. 1993)).
        50
          Adams v, Georgia Gulf Corp., 237 F.3d 538, 540 (5th Cir. 2001); see also Matter of Talbott Big Foot,
        Inc., 887 F.2d 611,614 (5th Cir. 1989).
        51
             Waste Mgmt., 372 F.3d at 342.
        52
             Id.
        53
             Id. at 343–45; Hill v. G E Power Sys., Inc., 282 F.3d 343, 347 (5th Cir. 2002).
        54
             Waste Mgmt., 372 F.3d at 343.

                                                           8
destroyed over thirty condominiums at the Upper Pontalba of Old Metairie Condominium

buildings—and were originally brought by Plaintiffs in one lawsuit. 55 Plaintiffs claim that they

were not properly compensated for the work they performed after the fire. Defendants dispute

“the amount and quality of work the Plaintiffs allegedly performed, the accuracy of their invoices,

and the reasonableness of their charges.” 56 Therefore, the same operative facts are involved in

this litigation and in the arbitration.

        As to the second Waste Management factor, Plaintiffs claims against Insurance Company

Defendants and UPCA are inseparable. Insurance Company Defendants issued insurance policies

to UPCA. After UPCA entered a contract with Plaintiffs to perform fire remediation, UPCA

“irrevocably assigned to Clean Pro that portion of the proceeds of any insurance coverage which

relates to the work performed by Clean Pro.” 57 Therefore, Plaintiffs’ claims against Insurance

Company Defendants are contingent upon a finding that UPCA owes Plaintiffs money for the

work Plaintiffs allegedly performed. Plaintiffs suffered “one alleged harm, so the resulting

litigation and arbitration are inherently inseparable from the instant litigation.” 58

        Finally, continuing with the instant litigation against UPCA could substantially impact

the ongoing arbitration. Permitting the instant suit to proceed against UPCA “would undermine

the arbitration proceedings” between Plaintiffs and Insurance Company Defendants, “thereby

thwarting the federal policy in favor of arbitration.”59 Moreover, were a judgment issued in this



        55
             See generally Rec. Doc. 9.
        56
             Rec. Doc. 130-1 at 4.
        57
             Rec. Doc. 9 at 17.
        58
             Waste Mgmt., 372 F.3d at 345.
        59
             Hill, 282 F.3d at 348.

                                                  9
case, “[g]iven the binding effect of a federal judgment, as well as the factual similarities in [the]

asserted claims, the . . . arbitrator would necessarily be strongly influenced to follow the court’s

determination.”60 Therefore, the third Waste Management factor also weighs in favor of staying

the instant litigation.

        Given that all three Waste Management factors support a stay, the Court will stay

Plaintiffs’ claims against UPCA pending the ongoing arbitration between Plaintiffs, Insurance

Company Defendants, and CJW.

                                          V. Conclusion

        Based on the foregoing,

         IT IS HEREBY ORDERED that UPCA’s “Motion to Stay Claims Pending

 Arbitration” 61 is GRANTED.

         IT IS FURTHER ORDERED that the above-captioned matter is STAYED and

 ADMINISTRATIVELY CLOSED to be reopened upon motion of a party at the conclusion

 of the arbitration proceedings.

        NEW ORLEANS, LOUISIANA, this _____
                                      14th day of July, 2021.


                                                      _________________________________
                                                      NANNETTE JOLIVETTE BROWN
                                                      CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT




        60
             Id.
        61
             Rec. Doc. 130.

                                                 10
